Case: 19-13582   Date Filed: 03/25/2020   Page: 1 of 5



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-13582
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:13-cr-00207-SCB-TGW-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

FREDDIE WILSON,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (March 25, 2020)

Before JORDAN, BRANCH, and TJOFLAT, Circuit Judges.

PER CURIAM:
               Case: 19-13582     Date Filed: 03/25/2020   Page: 2 of 5



                                          I.

      Freddie Wilson, proceeding pro se, appeals the District Court’s denial of his

request for a total sentence reduction under 18 U.S.C. § 3582(c)(2) based on

Amendment 790 to the Sentencing Guidelines. Because Wilson has served his

entire term of imprisonment, we cannot reduce his term of imprisonment under

§ 3582(c)(2). Therefore, Wilson’s claim is moot. The fact that Wilson remains on

supervised release as a result of his conviction does not change this result. If

Wilson wishes to seek a shorter term of supervised release, as opposed to a reduced

term of imprisonment, he must do so under a different statute—namely, 18 U.S.C.

§ 3583(e)(1). Accordingly, we affirm.

                                          II.

                                          A.

      Under 18 U.S.C. § 3582(c)(2), a district court may reduce a defendant’s term

of imprisonment if he was “sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission” and “such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” Id. One such policy statement is U.S.S.G.

§ 1B1.10(b)(2)(C), which provides that “[i]n no event may the reduced term of

imprisonment be less than the term of imprisonment the defendant has already

served.” Id.; United States v. Llewlyn, 879 F.3d 1291, 1294–95 (11th Cir. 2018).


                                          2
                Case: 19-13582      Date Filed: 03/25/2020      Page: 3 of 5



Therefore, because Wilson has already served his entire sentence, and because it

would violate § 1B1.10(b)(2)(C) to reduce his term of imprisonment to be less than

the term he actually served, we can no longer reduce his term of imprisonment

under § 3582(c)(2). See Llewlyn, 879 F.3d at 1298 (“Because [the defendant] has

already served the entirety of his otherwise eligible sentence, he is ineligible for a

sentence reduction pursuant to § 3582(c)(2).”). As such, Wilson’s appeal is moot.

See id. (affirming the denial of the defendant’s motion for reconsideration

regarding the District Court’s previous ruling that a § 3582(c)(2) claim is moot

once a defendant has completed his sentence).

                                             B.

       The fact that Wilson is on supervised release as a result of his conviction

does not alter our conclusion that Wilson’s § 3582(c)(2) claim is moot.

       The proper way to seek early termination of supervised release, if that is

what Wilson seeks, is to move for such relief under 18 U.S.C. § 3583(e)(1)—not

§ 3582(c)(2). See § 3583(e)(1) (“The court may, after considering [various

specified] factors[,] . . . terminate a term of supervised release . . . if it is satisfied

that such action is warranted by the conduct of the defendant released and the

interest of justice.”). And in deciding such a § 3583(e)(1) motion, a district court

could consider whether Wilson’s term of imprisonment would have been reduced

under § 3582(c)(2) if he had not already served his entire term of imprisonment.


                                              3
                 Case: 19-13582       Date Filed: 03/25/2020        Page: 4 of 5



See U.S.S.G. § 1B1.10 cmt. n.7(B) (“If the prohibition [against reducing a term of

imprisonment to be less than the term the defendant already served] precludes a

reduction in the [defendant’s] term of imprisonment,” and “the court determines

[the reduction] otherwise would have been appropriate,” then “the court may

consider any such reduction that it was unable to grant [when considering a]

motion for early termination of a term of supervised release under 18 U.S.C. §

3583(e)(1).”).

       But the fact that a court may consider whether Wilson would have been

eligible for relief under § 3582(c)(2) when assessing whether to grant relief under

§ 3583(e)(1) does not alter our conclusion that Wilson cannot obtain relief under

§ 3582(c)(2), itself. Our authority to grant § 3582(c)(2) relief to Wilson vanished

once he served his entire term of imprisonment, regardless of whether he is on

supervised release as a result of his conviction. Therefore, Wilson’s claim, as it

was presented, is moot.1


       1
          Our conclusion is not inconsistent with Dawson v. Scott, 50 F.3d 884 (11th Cir. 1995)
or United States v. Page, 69 F.3d 482 (11th Cir. 1995), superseded by statute on other grounds,
Mandatory Victim Restitution Act, 18 U.S.C. § 3663A, as recognized in United States v.
Edwards, 728 F.3d 1286 (2013). Both of those cases arose in critically different postures than
this case: Dawson involved a petition for habeas corpus, and Page involved direct appeals from
criminal convictions and sentencing decisions. We address each in turn.

        First, in Dawson, we held that a petitioner’s habeas claim was not moot, even though the
petitioner had served his sentence and was on supervised release, because supervised release was
part of his allegedly unlawfully imposed sentence. 50 F.3d at 886 n.2. Therefore, success on
Dawson’s petition could still afford him relief from that portion of his sentence. Id. In contrast,
Wilson’s § 3582(c)(2) claim is not challenging the lawfulness of his conviction or sentence.
Instead, he is seeking leniency from the District Court—he is asking it to reduce an appropriately
                                                 4
                 Case: 19-13582        Date Filed: 03/25/2020       Page: 5 of 5



                                                III.

       Accordingly, the judgment of the District Court is affirmed because

Wilson’s § 3582(c)(2) claim is moot.

       AFFIRMED.




imposed sentence based on a change to the Sentencing Guidelines. See Llewlyn, 879 F.3d at
1296. Therefore, while it is logical that a habeas claim is not moot when a petitioner is on
supervised release as a result of an allegedly unlawfully imposed sentence, that reasoning does
not make sense in the context of a § 3582(c)(2) claim.

        Second, in Page, on direct appeal, we held that the defendants’ challenges to their
convictions and sentences were not moot, even though most defendants had finished their prison
terms and were serving terms of supervised release, because (1) they still had standing to
challenge the legality of their convictions, and (2) only success in that appeal could have altered
the supervised release portion of their sentences. 69 F.3d at 487 n.4. As mentioned above, here,
Wilson is not challenging the legality of his conviction. Further, as explained in Part II.B.,
§ 3582(c)(2) is not the only way Wilson could succeed in changing the supervised release
portion of his sentence. In fact, as we explained, it is the wrong statute under which to seek
relief. Therefore, Page does not extend to Wilson’s § 3582(c)(2) claim.


                                                 5